Judgment unanimously reversed on the law and proceeding transferred to Supreme Court, Westchester County. Memorandum: Petitioner commenced this CPLR article 78 proceeding on April 22, 1986 to review and annul the February 19, 1986 decision of the Appeals Unit of the Division of Parole, which affirmed the Parole Board’s denial of parole. Special Term dismissed the petition as untimely. This was error. Since this proceeding *997was commenced within four months of service of the final administrative determination of the Appeals Unit, it is timely (see, Matter of Biondo v New York State Bd. of Parole, 60 NY2d 832). This matter is, therefore, remitted for a determination on the merits. Since petitioner is at Sing Sing Correctional Facility, we transfer the proceeding to Supreme Court, Westchester County (CPLR 5522). (Appeal from judgment of Supreme Court, Cayuga County, Contiguglia, J.—art 78.) Present—Dillon, P. J., Callahan, Doerr, Green and Lawton, JJ.